—Case held, decision reserved and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: The record does not establish whether the combined Sandoval-Ventimiglia hearing requested by defendant was held or whether defendant was present at such a hearing. Therefore, we reserve decision and remit the matter to Onondaga County Court for a reconstruction hearing to expand the record and to determine whether Sandoval and/or Ventimiglia hearings were conducted and, if so, whether defendant was present (see, People v Michalek, 82 NY2d 906; People v Snell, 203 AD2d 933 [decided herewith]; People v Indivero, 202 AD2d 989; see also, People v Spotford, 196 AD2d 179). (Appeal from Judgment of Onondaga County Court, Burke, J. — Murder, 2nd Degree.) Present — Green, J. P., Pine, Balio, Fallon and Doerr, JJ.